Ex. 10.3
 
 
SECURITY AGREEMENT
 
Security Agreement dated June 22nd, 2015 of Lazarus Energy LLC, a Delaware
limited liability company (hereinafter referred to as the “Debtor”) in favor of
Sovereign Bank (“Lender”).
 
In consideration of advances, loans, extensions of credit or other financial
accommodations, now existing or hereafter made, to or for the account or benefit
of the Debtor by Lender, and as an inducement therefor, the Debtor hereby
represents, warrants, and agrees as follows:
 
Section 1
 
General Information
 
DEBTOR’S EXACT LEGAL NAME:
Lazarus Energy LLC
   
STATE OF DEBTOR’S ORGANIZATION:
Delaware
   
TYPE OF DEBTOR’S ORGANIZATIONAL ENTITY:
Limited Liability Company
   
DEBTOR’S ORGANIZATIONAL ID NUMBER:
4115011
   
DEBTOR’S TAXPAYER ID NUMBER:
13-4321870
   
ADDRESS OF DEBTOR’S PLACE OF BUSINESS:
 
801 Travis Street, Suite 2100
Houston, Texas 77002
   
LENDER’S ADDRESS:
 
17950 Preston Road, Suite 500
Dallas, TX 75252

 
Section 2
 
Definitions
 
Any capitalized term relating to a Collateral definition shall have the meaning
accorded thereto in the Uniform Commercial Code (the “Code”), as now enacted and
hereinafter amended in the State of Texas.  Any capitalized term used herein but
not defined herein shall have the meaning given such term in the Loan Agreement
(defined below).
 
“Agreement” shall mean this Security Agreement as the same may be amended,
modified, and supplemented from time to time.
 
“Collateral” shall mean the following personal property of Debtor, wherever
located, and now owned, or hereafter acquired or arising, but in all cases
excluding Excluded Collateral:
 
1.  
Chattel Paper, including but not limited to Tangible Chattel Paper and
Electronic Chattel Paper;

 
2.  
Deposit Accounts, and all other bank accounts including but not limited to
securities accounts if any;

 
3.  
Documents;

 
4.  
General Intangibles, including but not limited to contracts and contract rights
(including but not limited to the GEL Transaction Documents and the other Key
Agreements) and Payment Intangibles (including but not limited to Payment
Intangibles and rights to payment under the GEL Transaction Documents (including
but not limited to rights to fees for tank storage services) and the other Key
Agreements);

 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
5.  
Goods, including but not limited to Equipment, Fixtures, and Accessions;

 
6.  
Instruments, including but not limited to Promissory Notes;

 
7.  
Records;

 
8.  
Investment Property;

 
9.  
Letter-of-Credit Rights and Letters of Credit;

 
10.  
As-Extracted Collateral;

 
11.  
Supporting Obligations;

 
12.  
Commercial Tort Claims;

 
13.  
Governmental approvals, permits, licenses, authorizations, consents, rulings,
tariffs, rates, certifications, waivers, exemptions, filings, claims, orders,
judgments and decrees (each a “Governmental Approval”);

 
14.  
Records;

 
15.  
Intellectual Property Collateral;

 
16.  
Proceeds of any of the foregoing and, to the extent not otherwise included, all
accessions, substitutions, replacements, products, offerings, rents, issues,
profits, returns and income of or from any of the foregoing as well as all
payments under insurance (whether or not Lender is the loss payee thereof and
including without limitation, casualty or hazard insurance and policies of
owner’s or mortgagee’s title insurance), or rights of loss payee or endorsee
thereof, and escrow agreements, all tax, insurance, security or other deposits,
and rights acquired by reason of condemnation or exercise of the power of
eminent domain; and

 
17.  
all other property and rights of every kind and description and interests
therein.

 
“Event of Default” shall mean any event referred to in Section 6 of this
Agreement.
 
“Excluded Collateral” means: (a) accounts receivable (but for sake of clarity
excluding payment intangibles and rights to receive payments under any GEL
Transaction Documents or other Key Agreements); (b) inventory; and (c) any
Governmental approval that by its terms or by operation of law would be void,
voidable, terminable or revocable if mortgaged, pledged or assigned hereunder is
expressly excepted and excluded from the Liens and terms of this Agreement.
 
“Intellectual Property Collateral” means all copyrights, all patents and patent
applications (including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof), all trade names, trademarks and
service marks, logos, trademark and service mark registrations (including all
renewals of trademark and service mark registrations, and all rights
corresponding thereto throughout the world together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark, but excluding any such registration that
would be rendered invalid, abandoned, void or unenforceable by reason of its
being included as part of the Collateral), all inventions, processes, production
methods, proprietary information, know-how and trade secrets, all licenses or
user or other agreements granted to the Debtor with respect to any of the
foregoing, in each case whether now or hereafter owned or used (including the
licenses or other agreements with respect to any of the foregoing), all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs, all field repair data, sales data and other information
relating to sales or service of products now or hereafter manufactured, all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, and all causes of action, claims and warranties now or hereafter owned or
acquired by the Debtor in respect of any of the items listed above.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
“Loan” shall mean the loan (including all advances made under such loan)
evidenced by the Note.
 
“Loan Agreement” shall mean that certain Loan Agreement dated as of even date
herewith among Debtor, Lender and the “Guarantors” identified therein, as the
same may be amended, restated, or otherwise modified from time to time.
 
“Loan Documents” shall mean the Loan Agreement, the Note and all other Loan
Documents (as defined in the Loan Agreement).
 
“Obligations” shall mean the Obligations (as defined in the Loan Agreement),
including without limitation, indebtedness evidenced by that certain promissory
note of even date herewith executed by Debtor payable to the order of Lender in
the principal amount of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00)
(as the same may be amended, restated, or otherwise modified from time to time,
the “Note”), together with any and all present or future indebtedness,
liabilities, and obligations of the Debtor to Lender of any kind and however
evidenced, originally contracted with Lender or with another or others, or in
which Lender may have or hereafter acquire a participating interest, direct or
indirect, matured or not matured, absolute or contingent, and in any and all
amendments, extensions, modifications, and renewals of any of the same. The term
“Obligations” shall also include, and Debtor hereby agrees to pay, any and all
attorneys’ fees, costs, and expenses incurred by Lender in the collection or
enforcement of any of the Obligations and the perfection, preservation, and
enforcement of its rights and remedies hereunder and its security interest in
the Collateral.
 
Section 3
 
Security Interest
 
As collateral security for the prompt and unconditional payment and performance
of the Obligations, the Debtor hereby pledges, hypothecates, assigns,
collaterally assigns, charges, mortgages, delivers, and transfers to Lender, and
hereby grants to Lender a lien and security interest in, all of the Debtor’s
right, title, and interest in and to the Collateral. The Debtor does further
grant to Lender a continuing lien and security interest upon all of the Debtor’s
money and any other property and the proceeds thereof, now or hereafter actually
or constructively held or received by Lender for any purpose, including but not
limited to, collection, custody, pledge, and transmission.  For sake of clarity
and without limiting the generality of the foregoing grants, the foregoing
grants include a collateral assignment of all of the GEL Transaction Documents
and the other Key Agreements, including without limitation, all present or
future crude oil marketing agreements or similar arrangements providing for the
marketing, storage, processing, purchase and sale of crude oil or other products
at or with respect to the Nixon Refinery or the site on which it is located.
 
Anything herein to the contrary notwithstanding:  (a) the Debtor will remain
liable under the contracts and agreements included in the Collateral to the
extent set forth therein, and will perform all of their duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed; (b) the exercise by Lender of any of its rights hereunder
will not release Debtor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and (c) Lender will not have
any obligation or liability under any contracts or agreements included in the
Collateral by reason of this Agreement, nor will Lender be obligated to perform
any of the obligations or duties of Debtor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
 
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or any of the other
Loan Documents, if at any time all or any part of any payment theretofore
applied by Lender to any of the Obligations is or must be rescinded or returned
by Lender for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy, reorganization or other similar proceeding of Debtor or
any other Person), such Obligations shall, for purposes of this Agreement, to
the extent that such payment is or must be rescinded or returned, be deemed to
have continued to be in existence, notwithstanding any application by Lender or
any termination agreement or release provided to Debtor, and this Agreement
(including the grants in Section 3) shall continue to be effective or
reinstated, as the case may be, as to such Obligations, all as though such
application by Lender had not been made.
 
Section 4
 
Representations and Warranties
 
In order to induce Lender to enter into the Loan Agreement and make the Loan
thereunder, Debtor represents and warrants to Lender as set forth below as of
the date hereof and on each date that the Loan or any advance is disbursed
pursuant to the Loan Agreement:
 
A. The information relating to the Debtor set forth in Section 1 of this
Agreement is accurate and complete. The Debtor is duly organized, validly
existing, and in good standing under the laws of each jurisdiction in which it
transacts business and has the power, authority, and legal right to enter into
this Agreement and to grant to Lender the security interest in the Collateral.
The execution, delivery, and performance of this Agreement and any instruments
or documents executed and delivered by the Debtor herewith, and the grant of the
security interest in the Collateral to Lender pursuant to the terms hereof, are
not in contravention of law or the terms of the Debtor’s organizational and
governing documents, including but without limitation, Articles of
Incorporation, Articles of Association, Partnership Agreement, Articles of
Organization, By-Laws, Operating Agreement, Regulations or any indenture,
contract, or agreement to which the Debtor is a party or by which it is bound.
This Agreement, when executed and delivered, will constitute a legal,
authorized, valid, and binding obligation of the Debtor enforceable in
accordance with its terms.
 
B. The Debtor is the sole owner of the Collateral, free of any liens, security
interests, claims, or other encumbrances of any kind except as granted herein.
 
C. All Equipment is in good working order.
 
D. There are no actions, proceedings, or investigations pending or threatened
against the Debtor, and there are no judgments, federal or state tax liens or
other liens, security interests (except as disclosed herein and in the Loan
Documents) or encumbrances against the Debtor, or any of its assets.
 
E. All financial statements and other documents provided to Lender by the
Debtor, or its representatives are true and correct and fairly and accurately
represent the financial condition of the Debtor and if applicable, its
shareholders, members, partners, managers, directors, and/or officers.
 
F. All Collateral is to be used, acquired, and/or held for business purposes.
Additionally, the proceeds of the Loan shall be used strictly for business
purposes. The lending transaction evidenced by the Note is not a “consumer-goods
transaction”, as that term is used or defined in the Code.
 
G. All of the representations and warranties made by Debtor in the Loan
Agreement or in any other Loan Document are true and correct in all respects as
if such representations and warranties were incorporated herein in their
entirety and made by Debtor.  The representations and warranties made by Debtor
in this Agreement shall survive the execution and delivery of this Agreement.
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
Section 5
 
Debtor’s Covenants
 
Debtor covenants and agrees that, until the date that all Obligations are
indefeasibly paid in full all commitments of Lender to advance or disburse funds
under the Loan Documents have terminated or expired (the “Termination Date”),
Debtor shall perform, comply with and be bound by the obligations set forth
below:
 
A. Pay and perform or cause to be paid and performed all the Obligations
according to their terms;
 
B. Maintain business records relating to the Collateral satisfactory to Lender
and, where appropriate, shall note thereon the security interest of Lender;
 
C. The Debtor shall keep such business records at its chief executive office and
will permit Lender (and RBS at its request) access thereto at all reasonable
times for the purposes of inspection, audit, examination, verification,
extracting, copying, and such other purposes as Lender may require. Any such
inspection, audit, examination, verification, extracting, and copying shall be
at the Debtor’s expense;
 
D. Promptly deliver to Lender at its request such lists, schedules, invoices,
receipts, original documents, and other information relating to the Collateral;
 
E. Promptly notify Lender of (i) any material loss or damage to the Collateral,
and (ii) the occurrence of any event which could adversely affect the security
interest of Lender in the Collateral;
 
F. Not change its name, trade style, the location of its chief executive office,
its state of organization, its organizational ID number, corporate or
organizational structure or where any of the Collateral is kept without the
prior written consent of Lender;
 
G. At its own expense keep the Collateral free of all liens (except as disclosed
herein and in the Loan Documents) and encumbrances except (i) the security
interest of Lender, and (ii) liens arising in connection with taxes or other
governmental charges or assessments which are contested in good faith by
appropriate proceedings;
 
H. Maintain the Collateral in compliance with any applicable law, statute,
ordinance, regulation or administrative order;
 
I. Not sell, transfer, or otherwise dispose of the Collateral or any interest
therein (except sales of Inventory to buyers in the ordinary course of its
business);
 
J. Insure the Collateral at all times against all hazards, including but not
limited to, fire, windstorm, lightning, vandalism, malicious mischief, and such
other hazards as identified in the Conditional Commitment, and such policies
shall be payable to Lender as its interest may appear. The policies of insurance
shall be satisfactory to Lender as to form and insurer. The policies of
insurance shall be in an amount equal to greater of the full replacement cost of
the Collateral or the outstanding principal amount of the Loan. Debtor shall
furnish certificates, policies, or endorsements to Lender as proof of such
insurance, and if Debtor fails to do so Lender is authorized but not required to
obtain such insurance at Debtor’s expense. All policies shall provide for at
least thirty (30) days prior written notice of cancellation to Lender and shall
provide that coverage as to Lender will not be affected by any act or omission
of Debtor. Lender may act and is hereby appointed to act as attorney-in-fact for
Debtor in making, adjusting, and settling any claims under any such insurance
policies (and such appointment is coupled with an interest). Debtor assigns to
Lender all of its right, title, and interest in and to any insurance policies
insuring the Collateral, including all rights to receive the proceeds of
insurance, and directs all insurers to pay all such proceeds directly to Lender
and authorizes Lender to endorse Debtor’s name on any instrument for such
payment. Lender shall be named as “loss payee” on all policies of insurance
regarding the Collateral.  Any liability insurance policy of Debtor shall name
Lender as an additional insured.
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
K. At Debtor’s expense, as Lender may request, place notices upon the Collateral
or such portion thereof or in or about designated areas where the Collateral may
be kept or used indicating the security interest of Lender herein;
 
L. Be liable to Lender for any expenditures by Lender for the maintenance and
preservation of the Collateral, including without limitation, taxes, levies,
insurance, and repairs, attorney’s fees and expenses, accountant’s fees and
expenses, and for the collection, repossession, holding, preparation, and sale
or other disposition of or realization upon the Collateral. Debtor will also be
liable to Lender for all damages for breach of warranty, misrepresentation, or
breach of covenant by Debtor. All such liabilities shall be secured by the
security interest granted herein, and shall be payable upon demand;
 
M. Not, without Lender’s prior written consent, (i) sell, lease, pledge,
encumber (except by purchase money lien on property acquired after the date of
the Note), or otherwise dispose of any of Debtor’s assets, except in the
ordinary course of business (ii) purchase, lease, or otherwise acquire any
assets (or commit to do so) other than current assets or assets acquired in the
ordinary course of business; or (iii) declare or pay any dividends (except stock
dividends), or return any capital to any of its stockholders, or redeem,
repurchase, or otherwise acquire any of its outstanding capital stock; or
(iv) become a party to any consolidation, merger, liquidation, or dissolution;
and
 
N. Cooperate with Lender in obtaining a control agreement and such other
documents required by Lender, in form and substance satisfactory to Lender, to
establish, protect, preserve and perfect on a first priority basis an security
interest in deposit accounts, investment property, letter-of-credit rights,
electronic chattel paper, commercial tort claims or all other Collateral (other
than Excluded Collateral).
 
O. Debtor shall warrant and defend the right and title herein granted unto
Lender in and to the Collateral (and all right, title and interest represented
by the Collateral) against the claims and demands of all Persons
whomsoever.  Debtor agrees that, from time to time at its own expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that Lender may request, in order to
perfect, preserve, control and protect any security interest, Lien or other
interest granted or purported to be granted hereby or to enable Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.  Debtor agrees that, upon the acquisition after the date hereof by
Debtor of any Collateral, with respect to which the security interest granted
hereunder is not perfected automatically upon such acquisition, to promptly
notify Lender of such acquisition and to take such actions with respect to such
Collateral or any part thereof as required by the Loan Documents or requested by
Lender. Without limiting the generality of the foregoing, Debtor will
 
1. file (and hereby authorize Lender to file) such Filing Statements or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or that Lender may request in order to perfect and
preserve the security interests and other rights granted or purported to be
granted to Lender hereby;
 
2. deliver to Lender and at all times keep pledged to the Lender pursuant
hereto, on a first-priority, perfected basis, at the request of Lender, all
Investment Property constituting Collateral, all distributions with respect
thereto, and all interest and principal with respect to any promissory notes,
and all Proceeds and rights from time to time received by or distributable to
Debtor in respect of any of the foregoing Collateral;
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
3. not take or omit to take any action the taking or the omission of which would
result in any material impairment or alteration of any obligation of the maker
of any Payment Intangible or other Instrument constituting Collateral, except as
acceptable to Lender;
 
4. furnish to Lender, from time to time at Lender’s request, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail; and
 
5. do all things reasonably requested by Lender in accordance with this
Agreement in order to enable Lender to have and maintain control over the
Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.
 
With respect to the foregoing and the grant of the security interest and Lien
hereunder, Debtor hereby authorizes Lender to file one or more financing or
continuation statements, and amendments thereto, and other similar documents
necessary or desirable in the opinion of Lender with respect to or describing
all or any part of the Collateral or otherwise to perfect, establish, protect or
maintain the perfection of Lender’s security interest in the Collateral or any
portion thereof; and to make all relevant filings with the United States Patent
and Trademark Office or the United States Copyright Office in respect of the
Intellectual Property Collateral.  Debtor agrees that a carbon, photographic or
other reproduction of this Agreement or any UCC financing statement covering the
Collateral or any part thereof shall be sufficient as a UCC financing statement
where permitted by Legal Requirements.  Debtor hereby authorizes the Lender to
file financing statements describing as the collateral covered thereby “all of
the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Agreement.  The authorizations contained in this clause O
shall be irrevocable and continuing until the Termination Date.
 
Section 6
 
Event of Default
 
Any Event of Default (as defined in the Loan Agreement) shall constitute an
Event of Default hereunder.
 
Section 7
 
Rights and Remedies of Lender
 
A. In addition to the rights and remedies granted to Lender herein, Lender shall
at all times have the rights and remedies of a secured party under the Code.
 
B. On and after the occurrence of an Event of Default, Lender may do all or any
of the following:
 
1. Declare all or any part of the Obligations due and payable.
 
2. Enter the premises of the Debtor and take custody of or remove the
Collateral, without judicial process or the responsibility to post a bond or
other financial undertaking.
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
3. Require the Debtor to assemble the Collateral, and make it available to
Lender at the Debtor’s premises or at any other location selected by Lender,
where it will remain at the Debtor’s expense pending sale or other disposition.
Lender may take possession of, remove, or otherwise deal with the Collateral for
any purpose including putting the Collateral in saleable form.
 
4. Dispose of all or any part of the Collateral in such manner and upon such
terms as Lender, in its sole discretion, shall determine. If notice of sale or
disposition of Collateral is required, ten (10) days’ notice to the Debtor of
any intended sale or other disposition of the Collateral shall be deemed to be
reasonable. Lender shall have the right to purchase the Collateral.
 
5. Endorse any note, draft, check, or other instrument for the payment of money
and any other invoice, assignment, verification, notice, or other document with
respect to the Collateral, as the attorney-in-fact for the Debtor with full
power of substitution.
 
6. Accept and receive payment of, receipt for, or settle, compromise, or adjust
any claim, suit, action, or proceeding with respect to the Collateral and give
discharge, release, or full or partial acquittance therefor.
 
7. Defend any suit, action, or proceeding against the Debtor concerning the
Collateral.
 
C. The Debtor shall reimburse Lender for any and all costs and expenses,
including but not limited to reasonable attorneys’ fees, incurred by Lender in
preserving the Collateral or the security interest; enforcing, collecting, or
realizing upon the Obligations or the Collateral; and performing the Debtor’s
obligations hereunder, which Lender is hereby authorized to do.
 
D. Lender shall be under no obligation or liability to any party for the
performance or observance of any of the representations, warranties, conditions,
or terms of any document relating to the Collateral.
 
E. Lender shall be under no duty to protect the Collateral from deterioration,
waste or loss by fire, theft or otherwise unless such deterioration, waste or
loss be caused by the willful act of the Lender. Debtor expressly waives any
duty on the part of the Lender to protect the Collateral from deterioration,
waste or loss except for the willful acts of the Lender.
 
F. Lender may, without notice, demand, or presentment, which are hereby waived
by Debtor and all other parties obligated in any manner whatsoever on the
Obligations, declare the entire unpaid balance of the Obligations immediately
due and payable, and upon such declaration, the entire unpaid balance of the
Obligations shall be immediately due and payable. Debtor hereby waives all
notices allowed by law, including without limitation, demand, presentment,
notice of dishonor, protest, notice of intent to accelerate maturity and notice
of acceleration in connection with this Agreement, any note or other document.
 
G. Lender may seize all books and records of Debtor pertaining to the
Collateral. Lender shall have the authority to enter upon any real property or
improvements thereon in order to seize any such books or records, or any
Collateral located thereon, and remove the same therefrom without liability.
 
H. Lender may apply proceeds of the disposition of Collateral to the Obligations
in any manner elected by Lender and permitted by the Code. Such application may
include, without limitation, the reasonable expenses of retaking, holding,
preparing for sale or other disposition, and the reasonable attorneys’ fees and
legal expenses incurred by Lender.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
I. Lender may, under Legal Requirements, proceed to realize its benefits under
any of this Agreement or the other Loan Documents giving any secured party a
Lien upon any Collateral, either by judicial foreclosure or by non-judicial sale
or enforcement, Lender may, at its sole option, determine which of its remedies
or rights it may pursue without affecting any of its rights and remedies under
this Agreement.  If, in the exercise of any of its rights and remedies, Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against Debtor or any other obligor or any other Person,
whether because of any Legal Requirements pertaining to “election of remedies”
or the like, Debtor hereby consents to such action by Lender and waives any
claim based upon such action, even if such action by Lender shall result in a
full or partial loss of any rights of subrogation that Debtor might otherwise
have had but for such action by Lender.
 
J. The powers conferred on Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty on it to exercise any such
powers.  Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Lender shall have no
duty as to any Collateral or responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Investment Property, whether or not the Lender has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.  Lender shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral, (i) if such Collateral is
accorded treatment substantially equal to that which the Lender accords its own
personal property; or (ii) if it takes such action for that purpose as Debtor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of Lender to comply
with any such request at any time shall not in itself be deemed a failure to
exercise reasonable care.
 
Section 8
 
Miscellaneous
 
A. All representations and warranties made herein or in any of the Loan
Documents shall be continuous.
 
B. Debtor agrees that from time to time, without presentment, notice or demand,
and without affecting or impairing in any way the rights of Lender with respect
to the Collateral, Debtor’s obligations hereunder, or the Obligations, Lender
may, but shall not be obligated to, take any action which Debtor is obligated to
do and to exercise such rights and powers as Debtor might exercise with respect
to the Collateral.
 
C. For so long as any Event of Default exists, Debtor hereby irrevocably
appoints Lender as its attorney-in-fact to exercise the following rights and
powers: (i) collect by legal proceedings or otherwise and indorse, receive and
receipt for all dividends, interest, payments, proceeds, and other sums and
property now or hereafter payable on or on account of the Collateral; (ii) enter
into any extension, reorganization, deposit, merger, consolidation, or other
agreement pertaining to, or deposit, surrender, accept, hold, or apply other
property in exchange for the Collateral; (iii) insure, process and preserve the
Collateral; make, adjust and settle any claims under any insurance on the
Collateral; (iv) transfer the Collateral to its own or its nominees’ name;
(v) make any compromise or settlement, and take any action it deems advisable,
with respect to the Collateral; (vi) notify any account debtor on any Collateral
to make payment directly to Lender; and (vii) sign and file a financing
statement describing any liens held by Lender in any applicable jurisdiction, on
behalf of Debtor if required. Lender shall incur no liability to Debtor or any
third party for acting hereunder or for failure to act hereunder.
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
D. No provision hereof may be amended, modified, waived, or supplemented, except
by a writing signed by the party to be charged thereby. No waiver by Lender of
any Default shall be a waiver of any other Event of Default.
 
E. All rights and remedies of Lender shall be cumulative and may be exercised at
such times and in such order as Lender determines, and no delay or omission in
exercising or enforcing any such right or remedy shall be a waiver thereof or
preclude the exercise or enforcement thereof at a later time.
 
F. This Agreement and the interests granted to Lender hereunder shall in all
respects include a continuing, absolute, unconditional and irrevocable grant of
security interest, and this Agreement and such interests shall remain in full
force and effect until terminated in writing by Lender.
 
G. This Agreement shall be binding upon and shall be for the benefit of the
parties hereto and their executors, heirs, successors, and assigns, as the case
may be; provided that Debtor may not assign any of its obligations hereunder or
under any other Loan Document without the prior written consent of Lender.
 
H. Except as expressly provided to the contrary herein, each section, part,
term, or provision of this Agreement shall be considered severable, and if for
any reason any section, part, term, or provision herein is determined to be
invalid and contrary to or in conflict with any existing or future law or
regulation by a court or governmental agency having valid jurisdiction, such
determination shall not impair the operation of or have any other effect on
other sections, parts, terms, or provisions of this Agreement as may remain
otherwise intelligible, and the latter shall continue to be given full force and
effect and bind the parties hereto, and said invalid sections, parts, terms, or
provisions shall not be deemed to be a part of this Agreement.
 
I. Any notice required hereunder or under applicable law shall be in writing and
shall be deemed effective if either (1) hand delivered, (2) sent by certified
mail, return receipt requested, postage prepaid, or (3) sent by overnight
courier. All notices sent by U.S. mail and addressed as shown in Section 1 of
this Agreement shall be deemed received on the earlier of (i) the third day
(excluding Sundays and legal holidays when the U.S. mail is not delivered)
immediately following date of deposit in the U.S. mail or (ii) the date of
actual receipt. All notices which are hand delivered or sent by overnight
courier shall be deemed received on the day of delivery to the address shown in
Section 1 of this Agreement.
 
J. This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or via other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
K. This Agreement shalt be governed by and construed in accordance with the laws
of the State of Texas, without regard to principles of conflicts of law, and
venue for any action hereunder shall be in Dallas County, Texas.
 
L. DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES
OUT OF ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER
IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
set forth above.
 
 

 
DEBTOR:
 
Lazarus Energy LLC,
 
a Delaware limited liability company
 
By: Blue Dolphin Energy Company, a Delaware corporation, its sole member
 
By:               /s/ JONATHAN PITTS CARROLL, SR. 
Name: Jonathan Pitts Carroll, Sr.
Title:  President
 
LENDER:
 
Sovereign Bank
 
By:            /s/ KATHRYN
WALKER                                                                
Name:                      Kathryn Walker 
Title:                       Senior Vice President 
 

 
 
 
 
Page 11

--------------------------------------------------------------------------------

 